 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBen Susan Restaurant Corp. d/b/a The Blue Noteand Mary Bruschini. Case 2-CA-22046March 8, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn November 16, 1987, Administrative LawJudge D. Barry Morris issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Ben SusanRestaurant Corp. d/b/a The Blue Note, NewYork, New York, its officers, agents, successors,and assigns, shall take the action set forth in theOrder.a1 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an admimstrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings.James Wasserman, Esq., for the General Counsel.Steven S. Goodman, Esq. (Jackson, Lewis, Schnitzler &Krupman), of New York, New York, for the Respond-ent.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge. Thiscase was heard before me in New York City on 17 and18 June 1987.1 On a charge filed on 29 January, a com-plaint was issued on 13 March alleging that Ben SusanRestaurant Corp. d/b/a The Blue Note (Respondent orThe Blue Note) violated Section 8(a)(4) and (1) of theNational Labor Relations Act by discharging Mary Brus-chini on 17 January. Respondent filed an answer denyingthe commission of the alleged unlair labor practices.The parties were given full opportunity to participate,produce evidence, examine, and cross-examine witnesses,All dates refer to 1987 unless otherwise specified.argue orally, and file briefs. Briefs were filed by theGeneral Counsel and by the Respondent.On the entire record of the case, including my obser-vation of the demeanor of the witnesses, I make the fol-lowingFINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, with an officeand place of business in New York City, is engaged inthe operation of a restaurant selling food and beveragesand providing entertainment to the public. Respondentadmits, and I so find, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.IL THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1. BackgroundOn 30 September 1986 Administrative Law JudgeArthur A. Herman issued a Decision and Order in TheBlue Note, Case 2-CA-2139 et al, finding that Respond-ent, a restaurant and jazz club, unlawfully dischargedfive waitresses, including Mary Bruschini. Respondentdid not file exceptions to the judge's decision and on 12November 1986 the decision was adopted by the Board.On 22 December 1986 Respondent notified the Regionthat it had posted the required notice. In January 1987,prior to the issuance of the backpay specification, theRegional Office requested documents from Respondentrelating to backpay computations. On 3 February theRegion issued a backpay specification alleging that thefive discriminatees were owed a total of $25,160.2. Bruschini's dischargeAs of 17 January Bruschini was the last of the fourdiscriminatees who had accepted reinstatement the previ-ous March and was still at work at the club.2 On 17 Jan-uary John Thomas, a former manager of The Blue Note,entered the club with a party of seven friends. The de-tails about when the party arrived and what subsequentlytranspired is the subject of confficting testimony. Brus-chini testified as follows: Thomas and his friends arrivedat the club around 3 a.m. and immediately ordereddrinks. After the first round of drinks, Thomas askedBruschini whether the kitchen was open. Bruschini re-plied that the kitchen was closed, inasmuch as the kitch-en regularly closes at 2 a.m. Sometime afterwards,Norman, who was a regular attendee of the club, wentoutside and returned with bagels and cream cheese.Bruschini saw the bagels, cream cheese, silverware, andnapkins on the table at which the Thomas group was sit-ting. Bruschini testified that she did not place the cutleryon the table. Bruschini also testified that Norman would2 Linda Meyers had declined Respondent's offer of reinstatement.Gavito, Miller, and McLemore had returned to work, but had later eitherquit or had been discharged288 NLRB No. 6 BLUE NOTE17often bring food into the club after the kitchen wasclosed, that it was "nothing unusual," and that on occa-sions she had seen him go to the soda stand and servehimself and go to the kitchen.Bruschini testified that Danny Ben Susan, owner ofThe Blue Note, saw the bagels and cream cheese onThomas' table. Ben Susan took Norman into the waitressstation and Bruschini overheard Ben Susan "yelling athim about bringing in the food and did he want to costthe waitress her job." At 4 a.m., as Bruschini was check-ing out, Everett, one of the managers, told Bruschinithere was a problem because of the "food on the table."Bruschini testified:. . . at that point Danny jumped in. I was lying andI embarrassed him in the club and I told JohnThomas that he, Ben Susan, was angry about thefood. And that it was because of me that he . . .had a lawsuit in the club and get out. Did I knowthat a lady from the Labor Board. . . came.Bruschini also testified that sometime prior to her dis-charge she wrote "thank you" or "service not included"on a customer's check, which was against the club'srules. In addition, she testified that she accidentallyspilled a drink on a woman customer.Leila Gastil, also a former waitress at The Blue Note,testified that she worked at the club on the morning of17 January. She stated that Norman was a habitue of theclub and he was there almost every night after the lastshow. She testified that Norman brought bagels into theclub around 3 a.m. on 17 January and that Bruschini didnot provide cutlery or plates for the Thomas group.Ben Susan testified as follows: At approximately 1:30a.m. Thomas entered the club and told Ben Susan that hewas there with seven friends and asked Ben Susan towaive the music charge, which Ben Susan agreed to do.Fifteen minutes later Ben Susan noted bagels, lox, creamcheese, plates, and cutlery on the Thomas table. BenSusan then asked Norman to accompany him to the coatroom and asked Norman whether anyone gave him per-mission to bring in food from the outside. Norman re-plied that Thomas had asked him to do it. Thomas subse-quently approached Ben Susan and apologized for askingNorman to bring in food from the outside. Ben Susanasked Thomas why he was apologizing and Thomas re-plied because he had heard that Ben Susan was angry.Ben Susan then asked Thomas who had told him that hewas angry and Thomas replied that it was Bruschini. BenSusan testified that this made him even more angry be-cause she got a "customer involved in something he isnot supposed to get involved" in. At closing time BenSusan spoke to Bruschini and asked her why she toldThomas that he was angry about the food. Bruschini re-plied that she did not tell him. He then asked her whyshe allowed food to be eaten from the outside and re-ferred to Bruschini's having written on a customer'scheck and having spilled a drink on a customer. BenSusan testified that he then told Bruschini:[I]ts too much . . . I don't want you to workhere for me any more . . . . She stated then you[are] going to hear from me. I'm going to sue you.You [are] going to have another Board case againstyou.Ben Susan also testified that after the decision of the ad-ministrative law judge in September 1986 he was awarethat there would be a further backpay proceeding.Thomas testified that he arrived at the club between•1:15 and 1:30 a.m. He did not ask Ben Susan to waivethe music charge nor did he have any discussion withBen Susan at the time he entered the club. He testifiedthat Norman "usually had gotten bagels" and he gaveNorman money and asked him to go outside and buysome bagels and lox. He further testified that he askedBruschini to bring silverware to the table, which she did.Lee Kerrigan, the night manager, testified thatThomas and his group entered the club arotmg 1:30 a.m.He also stated that during the first week of January therewas a meeting at which time the waitresses were toldthat nothing was to be written on a customer's check. Hetestified that subsequent to that meeting he saw thatBruschini had written something such as "service chargenot included" on a patron's check. He discussed thematter with Ben Susan who told him to give Bruschini awarning. He testified that "at the time I told her that shewould not be fired for it."3. Concluding findingsBruschini, Gastil, and Kerrigan all testified in a forth-right manner and appeared to me to be credible wit-nesses. On the other hand, Ben Susan appeared to me tobe evasive in his testimony. Ben Susan and Thomas con-tradicted each other on certain important points. Basedon the foregoing, I find that Thomas and his friends en-tered the club at approximately 1:30 a.m. Soon after thegroup entered they ordered drinks. After the first roundof drinks, which occurred sometime after 2 a.m., Thomasasked Bruschini whether the kitchen was closed. She re-sponded that it was. Thomas then asked Norm to pur-chase some bagels and lox from the outside. I creditBruschini's testimony, which was corroborated by Gastil,that Bruschini did not place the silverware on the table. Ifurther credit Bruschini's testimony that when she waschecking out at 4 a.m. Ben Susan told her that it was be-cause of her that he had a lawsuit in the club and thatsomeone was coming from the "Labor Board." I alsofind that Bruschini had accidentally spilled a drink on acustomer prior to the discharge but there is no indicationin the record that she was reprimanded for this. In addi-tion, I find that in January, Bruschini wrote a notationon a customer's check contrary to club policy. She wasgiven a warning concerning that but was told that "shewould not be fired for it."DiscussionThe complaint alleges that Respondent dischargedBruschini because she testified in the prior proceeding.Bruschini testified during March 1986. On 30 September1986 the administrative law judge issued his decisionfinding that Respondent unlawfully discharged five wait-resses and issued an order that Respondent make themwhole for lost earnings. On 12 November 1986 the 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDjudge's decision was adopted by the Board and on 22December 1986 Respondent notified the Region that ithad posted the required notice. Ben Susan testified thathe was aware that there would be a further backpay pro-ceeding. I have credited Bruschini's testimony that whenBen Susan fired her he told her that it was because ofher that "he had a lawsuit in the club" and he made ref-erence to "someone coming" from the National LaborRelations Board. Thus, the General Counsel has shownthat animus existed on the part of Respondent and, withrespect to timing, the discharge came soon after the priororder had become final.I find Respondent's reasons for the discharge to bepretextual. Respondent's brief states that Bruschini wasdischarged for allowing a customer to consume foodpurchased outside the club. I have credited Bruschini'stestimony that at the time the food was brought in thekitchen was closed and that Norman often brought foodin from the outside. Indeed, it was Thomas, a formermanager, who asked Norman to bring the food andThomas testified that Norman "usually had gottenbagels." I find Ben Susan's statement that "nobody everbrought food from [the] outside" to be not credible. Con-cerning Bruschini's having accidentally spilled a drink ona customer sometime prior to her discharge, there is noindication in the record that she was reprimanded forthat. With respect to her having made a notation on acustomer's check, while she was giveit a warning fordoing that, Kerrigan credibly testified that he told her"she would not be fired for it."If a trier of facts finds that an employer's stated motivefor an action, such as a discharge or a refusal to hire, isfalse, he can infer that there is another concealed motivefor such action. Shattuck Denn Mining Corp. v. NLRB,362 F.2d 466, 470 (9th Cir. 1966); Daniel ConstructionCo., 229 NLRB 93, 95 (1977); John P. Bell & Sons, 266NLRB 607, 610 fn. 6 (1983). In addition, if there are"shifting defenses," it makes the "claim of non-discrimi-nation the less convincing." Grede Foundries, 211 NLRB710, 711 (1974); F. & M. Importing Co., 237 NLRB 628,632 (1978). Respondent's letter dated 3 March 1987 tothe New York State Department of Labor lists two rea-sons for Bruschini's discharge, viz, writing on a custom-er's check and serving food purchased elsewhel e. It doesnot mention that she allegedly embarrassed a customernor does it state that she spilled a drink on a customer.Having found Respondent's defenses to be pretextual,3I find that Respondent discharged and has failed to rein-state Bruschini because of her testimony at the prior pro-ceeding, in violation of Section 8(a)(4) and (1) of theAct.CONCLUSIONS OF LAW1.Ben Susan Restaurant Corp. d/b/a The Blue N te isan employer engaged in commerce within the me' gingof Section 2(2), (6), and (7) of the Act.2.By discLarging and failing to reinstate Bruschini be-cause of her testimony in the prior proceeding, Respond-8 See United Plastics, 261 NLRB 1328 (1982); Limestone Apparel Corp.,255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th Cir. 1982).ent has engaged in unfair labor practices within themeaning of Section 8(a)(4) and (1) of the Act.3. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I find it necessary to order Respondentto cease and desist therefrom and to take certain affirma-tive action necessary to effectuate the policies of theAct.Respondent, having discharged Mary Bruschini in vio-lation of the Act, I find it necessary to order Respondentto offer her full reinstatement to her former position or,if such position no longer exists, to a substantially equiv-alent position, without prejudice to her seniority or otherrights and privileges, and make her whole for any loss ofearnings that she may have suffered from the time of herdischarge to the date of Respondent's offer of reinstate-ment. Backpay shall be computed in accordance with theformula approved in F. W. Woolworth Co., 90 NLRB 289(1950), with interest as computed in New Horizons for theRetarded, 283 NLRB 1173 (1987).4The complaint seeks as part of the remedy that theorder include a visitatorial clause authorizing the Boardto engage in discovery under the Federal Rules of CivilProcedure for the purpose of securing compliance withthe Board's Order. However, the General Counsel hasnot shown any special circumstances necessitating a de-parture from the standard remedy in similar cases. Ac-cordingly, I will not include that requested remedy inthis Order. See Northwind Maintenance Co., 281 NLRB317 (1986); 0. L. Willis, Inc., 278 NLRB 203 (1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERThe Respondent, Ben Susan Restaurant Corp. d/b/aThe Blue Note, New York, New York, its officers,agents, successors, and assigns, shall1. Cease and desist from(a)Discharging employees for activities protected bySection 7 of the Act.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Mary Bruschini immediate and full reinstate-ment to her former position or, if such position no longerexists, t( a substantially equivalent position, without prej-4 Under New Horizons, interest is computed at the "short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U.S.0 • 6621.5 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regule4ons, the findings, conclusions, and recommendedOrder shall, as pro † 'Wed m Sec. 102.48 of the Rules, be adopted by theBoard and all objection, to them shall be deemed waived for all pur-poses. BLUE NOTE19udice to her seniority or other rights and privileges, andmake her whole for any loss of earnigns with interest, inthe manner set forth in the remedy section.(b)Remove from its files any reference to the unlawfuldischarge of Bruschini and notify her in writing that thishas been done and that the discharge will not be usedagainst her in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its facility in New York, New York, copiesof the attached notice marked "Appendix." Copies ofthe notice, on forms provided by the Regional Directorfor Region 2, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered- byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.e If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discharge employees for activities pro-tected by Seciton 7 of the National Labor Relations Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed to them by Section 7 of the NationalLabor Relations Act.WE WILL offer full and immediate reinstatement toMary Bruschini to her former position or, if such posi-tion no longer exists, to a substantially equivalent posi-tion, without prejudice to her seniority or other rightsand privileges and WE WILL make her whole for any lossof earnings that she may have suffered by reason .of herdischarge, with interest.WE WILL remove from our files any reference to thedischarge of Mary Bruschini and notify her in writingthat this has been done and that evidence of the unlawfuldischarge will not be used against her in any way.BEN SUSAN RESTAURANT CORP. D/B/ATHE BLUE NOTE